Schindler, C.J. (dissenting)
¶31 Following Pennsylvania law, the trial court concluded Viad was the corporate successor to Baldwin-Lima-Hamilton of Pennsylvania (BLHPA) and was liable for Payne’s alleged exposure to asbestos from Griscom Russell (GR) products. The trial court found that after Viad’s predecessor, BLHPA, purchased GR’s parent company, Hamilton Thomas Corporation (HT), BLHPA continued to manufacture asbestos-related GR products and benefited from the goodwill of the GR name and product line. In my view, the majority discounts the substantial evidence supporting these findings. Instead, focusing on direct proof of sales, such as receipts, the majority concludes that “[a]bsent proof of sales of the same product, even of just one unit, liability cannot be extended to a successor,” and that substantial evidence does not support the finding that BLHPA benefited from the goodwill of GR. Because the absence of sales receipts is not dispositive and ample evidence supports the trial court’s finding that “in the years after the 1962 acquisition, BLH relied upon and benefited from the goodwill and heritage of the GR name and product line,” I respectfully dissent. Under Pennsylvania’s product line exception, the trial court’s findings are sufficient to impose successor liability on Viad.
¶32 Under Pennsylvania law, the product line exception applies:
“[W]here one corporation acquires all or substantially all the manufacturing assets of another corporation, even if exclusively for cash, and undertakes essentially the same manufacturing operation as the selling corporation, the purchasing corporation is strictly liable for injuries caused by defects in units of the same product line, even if previously manufactured and distributed by the selling corporation or its predecessor.”
Dawejko v. Jorgensen Steel Co., 290 Pa. Super. 15, 434 A.2d 106, 110-11 (1981) (quoting Ramirez v. Amsted Indus., Inc., 86 N.J. 332, 431 A.2d 811, 825 (1981)). The reason for adoption of the product line exception is “ ‘the social policies underlying strict products liability.’ ” Dawejko, 434 A.2d at *38111 (quoting Ramirez, 431 A.2d at 825). In adopting the product line exception, the Dawejko court cautioned against a narrow construction of the exception. Dawejko emphasizes the “ ‘social policies underlying strict products liability’ ” in holding that the exception should not be phrased “too tightly,” but rather in general terms “so that in any particular case the court may consider whether it is just to impose liability on the successor corporation.” Dawejko, 434 A.2d at 111 (quoting Ramirez, 431 A.2d at 825). Dawejko sets forth a number of factors the court should consider in determining whether the exception applies, including the factors identified by the California court in Ray v. Alad Corp., 19 Cal. 3d 22, 560 P.2d 3, 136 Cal. Rptr. 574 (1977). Dawejko, 434 A.2d at 111.
¶33 As the majority notes, the Pennsylvania court later recast the Ray factors as prerequisites that must be met in order to apply the product line exception to a successor corporation. Hill v. Trailmobile, Inc., 412 Pa. Super. 320, 603 A.2d 602 (1992). The first Ray factor is the virtual destruction of the plaintiff’s remedies against the original manufacturer caused by the successor’s acquisition of the business. The second factor, the successor’s ability to assume the original manufacturer’s risk-spreading role, takes into consideration whether the acquisition had the effect of transferring to the purchaser the resources that had previously been available to the seller for meeting its responsibilities to persons injured by defects in the product:
While depriving plaintiff of redress against [the selling corporation,] the transaction by which [the purchasing corporation] acquired [the selling corporation’s] name and operating assets had the . . . effect of transferring to [the purchasing corporation] the resources that had previously beén available to [the selling corporation] for meeting its responsibilities to persons injured by defects in [the products] it had produced. These resources included not only the physical plant, the manufacturing equipment, and the inventories of raw material, work in process, and finished goods, but also the know-how available through the records of manufacturing designs, the *39continued employment of the factory personnel, and the consulting services of [the selling corporation’s] general manager.
Ray, 560 P.2d at 10. The third Ray factor considers the fairness of requiring the successor corporation to assume the burden of accepting responsibility for the original manufacturer’s defective products. In determining whether it is fair to impose liability on a successor corporation, the court considers
whether the successor corporation advertised itself as an ongoing enterprise; or whether it maintained the same product, name, personnel, property, and clients; or whether it acquired the predecessor corporation’s name and good will, and required the predecessor to dissolve.
Dawejko, 434 A.2d at 111 (citations omitted).
¶34 The majority primarily focuses on the absence of sales receipts of “even of just one unit,” but also asserts that BLHPA did not benefit from the goodwill of the GR name and product line. The majority discounts the evidence in the record that for two or three years after purchase, BLHPA continued to manufacture and service GR products and capitalized on GR’s name and goodwill. Substantial evidence supports the Ray factors and the trial court’s conclusion that Viad is liable as the successor corporation to BLHPA under the product line exception as articulated in Pennsylvania law. In reaching the determination that Viad is liable, the trial court expressly relied on the contemporaneous documentary evidence instead of the testimony of Peter Novak and Henry Rentschler.47
¶35 In January 1962, BLHPA acquired all or substantially all of the assets of GR and undertook the same manufacturing operations as part of the Industrial Equipment Division in Eddystone, Pennsylvania. There is no *40dispute that in January 1962, when BLHPA acquired HT and its subsidiary GR, GR was the leading manufacturer of marine heat exchangers, condensers, evaporators, and distilling plants. There is also no dispute that prior to acquisition, BLHPA did not manufacture these products. The BLHPA Annual Report for 1961, published in early 1962, describes the acquisition of GR and the new product lines, including condensers and distilling plants.
In January, 1962, we acquired control of Hamilton-Thomas Corporation, Hamilton, Ohio, by purchasing substantially all of its capital stock. This acquisition gives us the products of the principal Hamilton-Thomas subsidiaries: . . . Griscom Russell Company, Massillon, Ohio.
The Hamilton-Thomas products complement product lines already manufactured by BLH, and this is consistent with the philosophy of our diversification which is that our acquisitions must either enable us to broaden our participation in markets which we serve already or bring us into fields in which we can make worthwhile contributions.
The new products obtained through this acquisition — feed water heaters, condensers and evaporators — provide BLH with additional equipment for the power industry to which we already supply hydraulic and pump turbines. . . .
* * *
Hamilton-Thomas products also augment the BLH marine product line, adding surface condensers, steering and materials handling equipment, and sea water distillers to our propellers, shafting and shipboard missile handling and launching equipment.
The Annual Report for 1961 also notes that “[o]f considerable interest among the new products are the evaporators for sea water distillation.” According to the Annual Report, GR “has supplied distilling plants to well over half of all of the United States Ships in service.”
¶36 Moody’s Industrial Manual for 1962 provides information on the acquisition by BLHPA of HT and GR and the GR product line.
*41Subsidiaries Acquired January 30, 1962:
Hamilton-Thomas Corp. (Del.) (93.4%)
C. H. Wheeler Mfg. Co. (Pa.) (99.7%)
Griscom-Russell Co. (Del.) (99.9%)
Grissell Realty Corp. (Ohio) (100%)
Smart-Turner Machine Co., Ltd. (Ont.) (100%)
C.H. Wheeler Mfg. Co. (Canada) Ltd. (Ont.) (100%)
Griscom-Russell Co. (Canada) Ltd. (Ont.) (100%)
Business & Products
Company has a widely diversified business, principally in the durable goods field. Construction equipment represents a substantial portion of output.
The 1962 Manual also notes that “[n]ewly acquired Grissom-Russell Co. produces evaporators for sea water, used by numerous ships.”
¶37 The BLHPA Annual Report for 1962 states that the manufacture of GR products moved to Eddystone and sales were significantly higher than the previous year, “resulting primarily from acquisition of HT and its products.” The Annual Report for 1962 also contains drawings that depict many of the products that BLHPA manufactured. Underneath a drawing of a distilling plant is the statement that “Griscom-Russell sea water distilling plants, such as this one, are in use on more than half of all United States Ships in service. The units are now manufactured by BLH.” The caption under another drawing of a land based seawater distillation plant states that “[ejvaporators, such as the one shown, are used in power plants to produce boiler feedwater from raw water .... BLH builds evaporators for utility, marine and industrial uses.”
¶38 In addition, the BLHPA Annual Report for 1962 describes closing the GR and C.H. Wheeler plants and manufacturing GR products at BLHPA’s Industrial Equipment Division at Eddystone, Pennsylvania. “Major steps were taken to improve operations at the Industrial Equip*42ment Division. The manufacture of Griscom Russell and C. H. Wheeler products was moved to this division.” The sworn May 1965 proxy statement from BLHPA to the shareholders also states that after acquisition of GR, the Industrial Equipment Division at Eddystone produced GR products.
[I]n early 1962 BLH acquired Hamilton-Thomas Corporation and its subsidiaries, Griscom-Russell Company and C. H. Wheeler Manufacturing Company. The facilities of the acquired companies were sold and the manufacture of their products was transferred to the Industrial Equipment Division at Eddystone.[48]
¶39 Consistent with the BLHPAAnnual Report for 1962, Moody’s Industrial Manual for 1963 no longer lists GR as a subsidiary of BLHPA. In the 1963 Manual, there is no reference to GR and the BLHPA Industrial Equipment Division is said by Moody’s “to be manufacturing evaporators and condensers, products previously manufactured by GR.”49 The Moody’s Industrial Manual for 1962 and 1963 also both refer to unfilled orders. In addition, an article in the 1963 Marine /Engineering Log states that BLH will “manufacture renewal parts for the products of the companies BLH has acquired in recent months. These products include the complete line of.. . Griscom-Russell sea water distillation units and heat transfer equipment.”50 The article goes on to state that BLHPA is also committed to making “improvements in the design of the products.”
¶40 Other contemporaneous BLHPA advertisements in the Marine/Engineering Log also state that BLHPA continued to manufacture and service the same products as GR. *43Eight months after acquiring GR, BLHPA sales manager J. J. Bolton says that BLH now makes the same products as GR produced. “We are now in the marine field with both feet — adding deck machinery, steering gear, distilling plants, condensers, heat exchangers and cranes to the BLH line.”51 The advertisements in October and November 1962 depict seawater distillation plants and the GR heat exchangers and again quote Bolton as saying, “[w]e are now in the marine field with both feet. Technical service is expanded along with our product line. We are prepared to meet your complete requirements in a far greater range of applications.”
¶41 At some point during 1963, BLHPA developed a plan to discontinue certain product lines at the Industrial Equipment and Standard Steel Divisions, including rolling mills and small heat transfer equipment. The plan “contemplated the completion of the sales order backlog, the rearrangement of plant facilities at both divisions and the sale *44of certain facilities and product lines.”52 The plan did not include GR products. An internal June 1964 memo from a BLHPA executive lists the product lines that were sold, including rolling mills and value operators, the names of the buyers, and the price paid. This memo then identifies some other “products that might be sold,” including “Deck Machinery, Shipboard Distilling Plants, Shell and Tube Heat Exchangers, [and] Small Feedwater Heaters.” The memo creates at least a reasonable inference that BLHPA continued to manufacture GR products until at least 1964.
¶42 On this record, substantial evidence supports the trial court’s application of the Ray factors. As to the first Ray factor, there is no dispute that the destruction of Payne’s remedy against GR was caused by BLHPA’s acquisition of its business. BLHPA acquired all or substantially all of GR’s assets and undertook the same manufacturing operation at Eddystone.
¶43 The majority’s analysis focuses primarily on the second Ray factor: “ ‘the successor’s ability to assume the original manufacturer’s risk-spreading r[o]le.’ ” Hill, 603 A.2d at 606 (quoting Dawejko, 434 A.2d at 109). The majority reasons that absent proof that BLHPA actually sold GR products after the purchase, it is impossible to conclude that BLHPA assumed GR’s risk-spreading role. But under Pennsylvania law, proof of sales receipts is not necessary to establish the risk-spreading role. As the successor corporation, BLHPA assumed GR’s role in manufacturing GR products and the sale of GR to BLHPA transferred all the resources available to GR “for meeting its responsibilities to persons injured by defects in [its products].” Ray, 560 P.2d at 9.
¶44 The cases the majority cites to support its analysis are distinguishable. In Jacobs v Lakewood Aircraft Service, Inc., 512 F. Supp. 176 (E.D. Pa. 1981), the successor corporation had a completely different physical plant, the corpo*45ration did not acquire all or substantially all the assets of the original company or hold itself out as the same enterprise, and it did not manufacture the original company’s same product. And when the company manufactured a similar product three years later, “it did so under drastically changed circumstances; and it did not hold itself out as the same entity.” Jacobs, 512 F. Supp. at 184-85. In Burnside v. Abbott Laboratories, 351 Pa. Super. 264, 290, 505 A.2d 973 (1985), the successor corporation “never manufactured, promoted or marketed” the original company’s product. (Emphasis omitted.) Here, unlike in Jacobs and Burnside, BLHPA manufactured the same product, continued to service GR products, held itself out as the same enterprise, and promoted and marketed GR’s products.
¶45 As to the third Ray factor, the trial court found that “[m]any of the GR engineers, GR design drawings, patents, trade name, and goodwill were assumed by BLH. BLH advertised that GR will continue to service GR products.” Substantial evidence supports the trial court’s conclusion as to third Ray factor and the fairness of requiring BLHPA to assume responsibility for GR’s products based on the acquisition of GR’s name and goodwill. As in Amader v. Pittsburgh Corning Corp., 546 F. Supp. 1033 (1982), BLHPA capitalized on GR’s name, reputation, and goodwill, holding itself out as an ongoing concern that continued to manufacture and service GR products.
¶46 Because substantial evidence supports finding Viad liable for the asbestos-related liabilities incurred by GR as the successor to BLHPA, we should affirm the trial court’s decision.

 Novak searched corporate records and interviewed BLHPA employees in 1970 to determine whether some products were manufactured. While the court found Novak’s testimony credible, the court stated that in the “absence of records and the investigation conducted a number of years later,” his testimony carried far less weight than contemporaneous documentary evidence. Because of inconsistencies in Rentehler’s testimony, the court accorded little, if any, weight to it.


 (Emphasis added.)


 (Emphasis added.) Viad does not challenge the trial court’s finding that the manufacture of GR products moved to BLHPA’s Industrial Equipment Division and Eddystone. And contrary to the characterization of the majority, the record supports the trial court’s finding that “[i]n the two years after the stock acquisition, GR’s Massillon, Ohio, plant was disassembled and sold, but only because it consolidated operations at Eddystone, making production of GR products at Massillon unnecessary.”


 (Emphasis added.)


 The ad continues with an interview with Bolton:
Q: Will BLH now make the same products as Griscom Russell produced?
A: Yes, but these products will now be manufactured and marketed by the Industrial Equipment Division of BLH, at Eddystone, PA.
Q: What are some of the products BLH will now produce for the marine field?
A: A few of the major ones are distilling plants, steering gear, telemotors, condensers, heat exchangers ....
Q: Will these products be the same high quality as previously marketed?
A: No question about it. Former customers can anticipate the same quality, features and custom-engineered advantages as before. Of course there will be improvements because of the extended capabilities and modern facilities of BLH.
Q: Will BLH provide field service engineering and supervision?
A: Absolutely. This is an essential BLH service in any field where it is required. Here again the former personnel of Griscom-Russell, C. H. Wheeler, American Engineering and our own experienced staff should make for even better field service.
Q: Will BLH supply replacement and repair parts for existing vessels?
A: Yes. We have on file all drawing and records of Griscom-Russell, C. H. Wheeler; and American Engineering marine equipment. Key personnel who handled this work at these companies are now at BLH.
Q: Then it is true that BLH is now solidly in the marine field?
A: Yes, with both feet.


 The 1965 proxy statement also confirms that certain product lines were discontinued in 1963.